Citation Nr: 1146393	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-49 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine. 

2.  Entitlement to service connection for sciatica of the right leg, to include as secondary to degenerative joint disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which proposed to reduce the Veteran's evaluation for service-connected varicose veins of the left leg to 10 percent; and denied service connection for degenerative joint disease of the lumbar spine and sciatica of the right leg.  In November 2008, the Veteran submitted a notice of disagreement with the denials of service connection.  He subsequently perfected his appeal in December 2009.

In August 2011, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to service connection for degenerative joint disease of the lumbar spine and sciatica of the right leg.

The Veteran was afforded a VA examination to determine the etiology of his claimed low back disability in September 2008 with a September 2009 addendum.  Neither the examination nor the addendum opinion linked the Veteran's current low back disability to his military service, including his July 1970 fall.  The examiner based his conclusions on the lack of low back symptoms until 2001.  However, the examiner failed to address the Veteran's lay contentions of on and off low back pain since the in-service accident and the corroborating statement from his ex-wife stating that the Veteran complained of low back pain as early as 1974.  In light of these deficiencies, the VA examination and addendum opinion of record are not adequate to render a decision on entitlement to service connection for degenerative joint disease of the lumbar spine.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for degenerative joint disease of the lumbar spine must be remanded for a new VA opinion.

With regard to the Veteran's claim for service connection for right leg sciatica, the Veteran claims that his sciatica is the result of his claimed low back disability.  As a grant of service connection for a low back disability could impact the Veteran's sciatica claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the readjudication of the Veteran's claim of entitlement to service connection for degenerative joint disease of the lumbar spine, the AMC should readjudicate his claim for service connection for sciatica of the right leg.  Specifically, if the Veteran's claim for service connection for a low back disability is granted, the AMC should obtain an addendum opinion on whether the Veteran's sciatica of the right leg is caused or aggravated by his low back disability.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Tampa VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran's claims file should be returned to the original September 2008 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner should review the Veteran's contentions of on and off low back pain since service, his ex-wife's statement that he experienced low back pain during their 1974 to 1975 marriage, and the Veteran's report of receiving chiropractic treatment in 1991.  He should then provide an opinion on whether the Veteran's degenerative joint disease of the lumbar spine was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service in light of these contentions of symptoms since service.  The Veteran may be recalled for examination, if deemed necessary.

If the September 2008 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his low back disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the Veteran's reports of on and off low back pain since service and his ex-wife's statement that he experienced low back pain during their 1974 to 1975 marriage.

The examiner must state whether the Veteran's currently diagnosed degenerative joint disease of the lumbar spine, or any other identified low back disability, was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including the July 1970 in-service fall.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for degenerative joint disease of the lumbar spine should be readjudicated.  Thereafter, the claim of entitlement to service connection for sciatica of the right leg, to include as secondary to degenerative joint disease of the lumbar spine, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

						(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

